Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 1 of 21




                                                                               2
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 2 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 3 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 4 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 5 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 6 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 7 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 8 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 9 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 10 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 11 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 12 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 13 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 14 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 15 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 16 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 17 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 18 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 19 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 20 of 21
Case 1:19-mc-20493-UU Document 1-3 Entered on FLSD Docket 02/06/2019 Page 21 of 21
